DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/15/22 has/have been acknowledged and is/are being considered by the Examiner.
Election/Restrictions
Newly submitted claims 57-60 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 57 is directed toward a system with multiple sensors and analysis of the absolute value of fetal heart rate, further including classifying, combining and comparing fetal heart rate and fetal movement signals.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 57-60 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The inventions are independent or distinct, each from the other because: Claim 1 is directed toward a single sensor that includes both physiological and behavioral parameters that are analyzed.  Inventions of claims 1-7, 10, 14-16, 22, 26, 29 and 55-56 and claims 57-60 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination is for a single sensor and analysis of any physiological parameter and behavioral parameters.  The subcombination has separate utility such as analyzing only fetal heart rate and fetal movement to determine a degree of fetal well being.
Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. The Applicant argues that Wolfberg fails to extract a physiological parameter and a behavioral parameter.  The Examiner respectfully disagrees.  Wolfberg clearly discloses at least one physiological parameter (e.g. 32-34; “fetal heart rate”) and at least one behavioral parameter (e.g. ¶¶4, 45-47; “fetal position”). 
The Applicant further argues that the system fails to classify movement into one of three classes.  The Examiner respectfully disagrees.  Paragraphs 81 and 82 disclose determining diminished fetal breathing movements.  It is noted that diminished fetal breathing movements fall within one of the three classes, specifically low movement.  It is noted that the claims only require fetal movement and Wolfberg discloses fetal breathing movement which meets the claimed limitation.  


Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, 14-16, 22, 26-27 and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfberg et al. (U.S. Pub. 2013/0102857 hereinafter “Wolfberg”).
Regarding claim 1, Wolfberg discloses a system for monitoring fetal wellbeing over time during pregnancy (e.g. Abstract; ¶¶1-7), the system comprising: a sensor coupled to a pregnant woman (e.g. 132; ¶¶27-32); a processor communicatively coupled to the sensor (e.g. 150; ¶¶27-32); and a computer-readable medium having non-transitory, processor-executable instructions stored thereon (e.g. 120; ¶¶27-32), wherein execution of the instructions causes the processor to perform a method comprising: acquiring a signal from the sensor (130; ¶¶27-32); processing the signal to identify and extract a plurality of parameters of interest from the signal (e.g. 140; ¶¶27-32); wherein the plurality of parameters of interest include at least one physiological parameter (e.g. 32-34; “fetal heart rate”) and at least one behavioral parameter (e.g. ¶¶4, 45-47; “fetal position”); and analyzing the parameter of interest to determine a degree of fetal wellbeing (e.g. 150; ¶¶27-32).
Regarding claim 2, Wolfberg further discloses wherein the method performed by the processor further comprises comparing the plurality of parameter of interest to a fetal wellbeing index (e.g. ¶48).
Regarding claim 3, Wolfberg further discloses wherein the method performed by the processor further comprises tracking the plurality of parameter of interest over time to develop a personalized fetal wellbeing trend (e.g. ¶48).
Regarding claim 4, Wolfberg further discloses wherein the method performed by the processor further comprises: identifying a deviation from the personalized fetal wellbeing trend (e.g. ¶37); and analyzing the deviation to determine whether the deviation is indicative of a changed in fetal wellbeing (e.g. ¶37).
Regarding claim 5, Wolfberg further discloses wherein the method performed by the processor further comprises: tracking the plurality of parameter of interest over time (e.g. ¶¶48, 81); identifying a deviation from a population-level fetal wellbeing trend (e.g. ¶¶48, 81); and analyzing the deviation to determine whether the deviation is indicative of a change in fetal wellbeing (e.g. ¶¶48, 81).
Regarding claim 10, Wolfberg further discloses wherein the system comprises a plurality of sensors acquiring a plurality of signals (e.g. 132; “multiple sensors each acquiring a signal, thereby acquiring a plurality of signals”).
Regarding claim 14, Wolfberg further discloses wherein the sensor comprises one or more sensors configured to measure one or more of fetal movement, fetal heart electrical activity, fetal heart sound, fetal heart rate, fetal heart rate variability, fetal oxygenation, an amount of amniotic fluid, placental oxygenation, placental temperature, placental pH, fetal breathing, fetal position, fetal orientation, and fetal distress (e.g. ¶¶ 31-34, 95).
Regarding claim 15, Wolfberg further discloses wherein the sensor senses one or more of a biopotential signal, inertial signal, acoustic signal, ultrasound signal, bio-impedance signal, optical signal, near-infrared spectroscopy signal, electrochemical signal and temperature signal (e.g. ¶95).
Regarding claim 16, Wolfberg further discloses wherein the parameter of interest comprises one or more of an average fetal heart rate, an average fetal heart rate variability, an average fetal heartbeat, a fetal kick count, a fetal movement count, a fetal oxygenation level, an average placental oxygenation level, an average placental temperature, an average placental pH, an average amount of amniotic fluid, a fetal heart rate profile, a fetal heart rate variability profile, and a fetal movement profile (e.g. ¶¶ 34, 95).
Regarding claim 16, Wolfberg further discloses wherein the method performed by the processor further comprises determining a probability that the fetus is distressed or healthy; and determining a degree of certainty around the determined probability (e.g. ¶50).
Regarding claim 26, Wolfberg further discloses wherein analyzing the parameter of interest further comprises: comparing the parameter of interest to a threshold (e.g. ¶¶ 37, 42), wherein if the parameter of interest is above the threshold, there is a higher probability that the fetus is healthy; and wherein if the parameter of interest is below the threshold, there is a higher probability that the fetus is distressed (e.g. ¶81; “wherein if the HR is below normal it has a higher probability of being distressed”).
Regarding claim 55, Wolfberg further discloses wherein the signal comprises a fetal heart rate signal and a plurality of fetal movement signals such that the method performed by the processor comprises: acquiring the fetal heart rate signal using one or more sensors of the plurality of sensors (e.g. ¶¶ 81-82); and acquiring a plurality of fetal movement signals from one or more sensors of the plurality of sensors (e.g. ¶82).
Regarding claim 56, Wolfberg further discloses wherein the method performed by the processor further comprises: classifying an absolute value of the fetal heart rate signal into one of four classes: absent fetal heart rate variability (fHRV), minimal fHRV, moderate fHRV, and marked fHRV (e.g. ¶76); classifying each of the plurality of fetal movement signals into one of three classes (e.g. ¶¶ 81, 82); low movement, medium movement, and high movement; combining the classified fetal heart rate signal and the classified fetal movement signals (e.g. ¶¶ 81, 82);  and comparing the combined signals to a fetal wellbeing index to determine a degree of fetal wellbeing (e.g. ¶82);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfberg as applied to claims 1-5, 10-11, 14-16, 22, 26-27 and 55-56  above, and further in view of Khine et al. (U.S. Pub. 2017/0086709 hereinafter “Khine”).
Regarding claims 6-7 and 29, Wolfberg discloses the claimed invention except for the explicit use of machine learning algorithms.  However, Khine teaches a similar fetal detection system that further teaches that it is known to use machine learning, specifically linear models and support vectors as set forth in Paragraphs 156-157 to provide a means for accurately analyzing data.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wolfberg, with machine learning algorithms as taught by Khine, since such a modification would provide the predictable results of analyzing data with well-known data processing techniques to provide for accurate data analyzation.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfberg as applied to claims 1-5, 10-11, 14-16, 22, 26-27 and 55-56  above, and further in view of Roham et al. (U.S. Pub. 2012/0232398 hereinafter “Roham”).
Regarding claims 17 and 19, Wolfberg discloses the claimed invention except for including a processor, wireless circuitry and a computer readable medium on the electrode patch.  However, Roham teaches a similar fetal detection system that includes a processor, wireless circuitry and computer readable medium on the sensor patch as set forth in Figure 6; Paragraphs 75-81 to provide a means sensing fetal signals with an easy to use and position device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wolfberg, with an all-in one device as taught by Roham, since such a modification would provide the predictable results of sensing fetal signals with an easy to use and position device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/           Primary Examiner, Art Unit 3792